ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_00_FR.txt.            REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS

   REQUEST FOR INTERPRETATION
 OF THE JUDGMENT OF 31 MARCH 2004
      IN THE CASE CONCERNING
 AVENA AND OTHER MEXICAN NATIONALS
 (MEXICO v. UNITED STATES OF AMERICA)
     (MEXICO v. UNITED STATES OF AMERICA)
  REQUEST FOR THE INDICATION OF PROVISIONAL
                  MEASURES

             ORDER OF 16 JULY 2008




                 2008
         COUR INTERNATIONALE DE JUSTICE

            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES

   DEMANDE EN INTERPRE     u TATION
     DE L’ARRE | T DU 31 MARS 2004
            EN L’AFFAIRE
VENA ET AUTRES RESSORTISSANTS MEXICAINS
  (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
      (MEXIQUE c. E
                  u TATS-UNIS D’AME
                                  u RIQUE)
     DEMANDE EN INDICATION DE MESURES
             CONSERVATOIRES

        ORDONNANCE DU 16 JUILLET 2008

                            Official citation :
    Request for Interpretation of the Judgment of 31 March 2004
     in the Case concerning Avena and Other Mexican Nationals
Mexico v. United States of America) (Mexico v. United States of America),
 ovisional Measures, Order of 16 July 2008, I.C.J. Reports 2008, p. 311




                         Mode officiel de citation :
         Demande en interprétation de l’arrêt du 31 mars 2004
          en l’affaire Avena et autres ressortissants mexicains
Mexique c. Etats-Unis d’Amérique) (Mexique c. Etats-Unis d’Amérique),
 sures conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008, p. 311




                                                  Sales number
 SN 0074-4441
 BN 978-92-1-071049-7
                                                  No de vente :     940

                                             16 JULY 2008

                                                 ORDER




      REQUEST FOR INTERPRETATION
    OF THE JUDGMENT OF 31 MARCH 2004
         IN THE CASE CONCERNING
  AVENA AND OTHER MEXICAN NATIONALS
  (MEXICO v. UNITED STATES OF AMERICA)
   (MEXICO v. UNITED STATES OF AMERICA)

     REQUEST FOR THE INDICATION OF PROVISIONAL
                     MEASURES




       DEMANDE EN INTERPRE   u TATION
        DE L’ARRE| T DU 31 MARS 2004
               EN L’AFFAIRE
AVENA ET AUTRES RESSORTISSANTS MEXICAINS
   (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
    (MEXIQUE c. E
                u TATS-UNIS D’AME
                                u RIQUE)

        DEMANDE EN INDICATION DE MESURES
                  CONSERVATOIRES




                                         16 JUILLET 2008

                                         ORDONNANCE

            COUR INTERNATIONALE DE JUSTICE

                            ANNÉE 2008                                          2008
                                                                              16 juillet
                                                                             Rôle général
                             16 juillet 2008                                   no 139



    DEMANDE EN INTERPRE     u TATION
      DE L’ARRE | T DU 31 MARS 2004
             EN L’AFFAIRE
 VENA ET AUTRES RESSORTISSANTS MEXICAINS
   (MEXIQUE c. ÉTATS-UNIS D’AMÉRIQUE)
           (MEXIQUE c. E
                       u TATS-UNIS D’AME
                                       u RIQUE)


          DEMANDE EN INDICATION DE MESURES
                  CONSERVATOIRES




                          ORDONNANCE


 ésents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
          MM. RANJEVA, KOROMA, BUERGENTHAL, OWADA, TOMKA,
          ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV,
          juges ; M. COUVREUR, greffier.


La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,
Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
n Règlement,
Vu la requête introductive d’instance déposée au Greffe de la Cour le
uin 2008 par le Gouvernement des Etats-Unis du Mexique (ci-après le
Mexique »), dans laquelle, se référant à l’article 60 du Statut de la Cour

                                                                        4

 aux articles 98 et 100 du Règlement, le Mexique demande à la Cour
 nterpréter le point 9) du paragraphe 153 de l’arrêt qu’elle a rendu
  31 mars 2004 en l’affaire Avena et autres ressortissants mexicains
Mexique c. Etats-Unis d’Amérique) (C.I.J. Recueil 2004 (I), p. 12)
 -après « l’arrêt Avena »),
 Rend l’ordonnance suivante :
 1. Considérant que, dans sa requête, le Mexique indique que, au point 9)
   paragraphe 153 de l’arrêt Avena, la Cour a jugé « que, pour fournir la
paration appropriée en l’espèce, les Etats-Unis d’Amérique [étaient]
nus d’assurer, par les moyens de leur choix, le réexamen et la revision
 s verdicts de culpabilité rendus et des peines prononcées contre les res-
 rtissants mexicains » visés dans l’arrêt, en tenant compte à la fois de la
olation des droits prévus par l’article 36 de la convention de Vienne sur
  relations consulaires (ci-après la « convention de Vienne ») et des para-
aphes 138 à 141 de l’arrêt ; qu’il est allégué que « des refus répétés ont été
 posés à des demandes soumises par des ressortissants mexicains en vue
   réexamen et de la revision de leur cas, prescrits par l’arrêt Avena » ;
 2. Considérant que le Mexique affirme que, depuis que la Cour a
ndu son arrêt en l’affaire Avena, « une seule juridiction d’Etat a procédé
   réexamen et à la revision requis et ce, à l’égard d’Osvaldo Torres
guilera », ajoutant que, dans le cas de Rafael Camargo Ojeda, l’Etat de
Arkansas « a accepté de commuer sa condamnation à mort en une peine
  réclusion à perpétuité, en échange de son consentement à renoncer au
 oit au réexamen et à la revision prévus dans l’arrêt Avena » ; et que,
 on le Mexique, « [a]ucun autre effort tendant à l’exécution de l’arrêt
  ena n’a abouti » ;
 3. Considérant qu’il est précisé dans la requête que, le 28 février 2005,
  président des Etats-Unis d’Amérique (ci-après les « Etats-Unis »),
eorge W. Bush, a signé un mémorandum (également qualifié par les
 rties de « décision ») ; que la requête indique qu’il a été décidé, dans ce
émorandum, que les juridictions des Etats devaient garantir aux cin-
 ante et un ressortissants mexicains cités dans l’arrêt Avena, y compris
 . Medellín, le réexamen et la revision requis, indépendamment de toute
gle de procédure applicable au niveau des Etats qui pourrait, en d’autres
 constances, empêcher le réexamen de leurs demandes ; que le mémo-
ndum du président se lit comme suit :
      « En vertu de l’autorité que me confèrent, en ma qualité de prési-
   dent, la Constitution et la législation des Etats-Unis, j’ai décidé que
   ces derniers s’acquitteraient des obligations internationales imposées
   par la décision de la Cour internationale de Justice dans [l’affaire
   Avena], en faisant en sorte que, dans les affaires introduites par les
   cinquante et un ressortissants visés dans cette décision, les juri-
   dictions des Etats donnent effet à [celle-ci] conformément aux prin-
   cipes généraux de courtoisie internationale (« general principles of
   comity ») » ;

                                                                            5

 qu’un exemplaire de ce mémorandum a été joint en annexe au mémoire
 posé par les Etats-Unis à titre d’amicus curiae dans l’affaire opposant
 . José Ernesto Medellín Rojas à l’Etat du Texas, portée devant la Cour
 prême des Etats-Unis ;
 4. Considérant que, selon le Mexique, dans le cas de M. Medellín, la
our suprême des Etats-Unis, tout en reconnaissant que la décision ren-
 e en l’affaire Avena constituait une obligation incombant aux Etats-
nis en vertu du droit international, a jugé le 25 mars 2008 que « les
oyens choisis par le président des Etats-Unis pour se conformer à l’arrêt
étaient pas prévus par la Constitution des Etats-Unis » et que « l’arrêt
  ena n’avait pas, ni en tant que tel ni lu conjointement avec le mémo-
 ndum du président, valeur de droit fédéral directement applicable »
mpêchant la mise en œuvre par le Texas de « règles procédurales de son
 oit interne faisant obstacle à tout réexamen et à toute revision des déci-
  ns relatives aux demandes formulées par M. Medellín sur le fondement
   la convention de Vienne » ; et que le Mexique ajoute que la Cour
 prême a, toutefois, confirmé qu’existaient d’autres moyens permettant
 core aux Etats-Unis de se conformer aux obligations leur incombant en
 rtu de l’arrêt Avena, notamment le vote d’une législation par le Congrès
 end[ant] applicable en droit interne un traité qui ne le serait pas direc-
ment » ou l’« exécution volontaire de l’arrêt par l’Etat du Texas » ;
 5. Considérant que, dans sa requête, le Mexique relève que, depuis que
  Cour suprême a rendu sa décision, une juridiction du Texas a refusé
accorder le report de la date d’exécution demandé par l’avocat de
 . Medellín afin de « laisser au Congrès le loisir d’adopter une législation
 nnant effet aux obligations juridiques internationales incombant aux
 ats-Unis de mettre en œuvre l’arrêt rendu par la Cour en l’affaire
  ena » et a fixé la date d’exécution de M. Medellín au 5 août 2008 ; que,
 on le Mexique, « [l]e Texas [a] clairement laiss[é] entendre que, à moins
en être empêché, il procédera[it] à l’exécution de M. Medellín sans per-
ettre à celui-ci de bénéficier du réexamen et de la revision prescrits » ; et
 e le Mexique affirme que les actes de la juridiction du Texas entraîne-
 nt dès lors une violation irréparable des obligations incombant aux
 ats-Unis en vertu de l’arrêt Avena ;
 6. Considérant que le Mexique soutient qu’au moins quatre autres res-
 rtissants mexicains « courent le risque imminent de voir eux aussi la date
  leur exécution fixée par l’Etat du Texas, et [que] rien ne porte à croire
 e leur cas fera l’objet d’un réexamen et d’une revision » ; qu’il indique
 ns sa requête que, le 29 novembre 2007, la Cour suprême de Californie « a
 nfirmé le verdict de culpabilité rendu et la peine prononcée à l’encontre
   Martín Mendoza García et a, en même temps, rejeté, sur le fonde-
  nt du dossier en appel direct, la prétention de celui-ci à bénéficier d’un
  xamen et d’une revision en vertu de l’arrêt Avena » ; qu’il indique éga-
ment que, le 31 mars 2008, à la suite de sa décision concernant
    Medellín, la Cour suprême des Etats-Unis a rejeté les demandes de
  xamen et de revision formées en vertu de l’arrêt Avena par sept autres
  sortissants mexicains à l’égard desquels la Cour internationale de Justice

                                                                           6

ait conclu à une violation de l’article 36 de la convention de Vienne, à
voir MM. César Roberto Fierro Reyna, Rubén Ramírez Cárdenas,
umberto Leal García, Ignacio Gómez, Félix Rocha Díaz, Virgilio Mal-
 nado et Roberto Moreno Ramos ; et qu’il ajoute que, le 27 mai 2008, la
ur d’appel des Etats-Unis pour le cinquième circuit a refusé à M. Ignacio
ómez l’autorisation d’interjeter appel du rejet d’une demande de recours
 rès condamnation soumise au niveau fédéral, laquelle reposait en partie
r la violation des droits que l’intéressé tirait de la convention de Vienne ;
 7. Considérant que le Mexique précise qu’il a cherché à plusieurs re-
  ses à faire valoir ses droits et à obtenir pour ses ressortissants la répa-
  ion voulue, aussi bien avant qu’après la décision rendue par la Cour
prême des Etats-Unis, mais que ses démarches diplomatiques se sont
vélées infructueuses ; qu’il soutient que « [t]outes les autorités gouverne-
entales compétentes des Etats-Unis reconnaissent, tant au niveau des
 ats qu’au niveau fédéral, que les Etats-Unis sont soumis à l’obligation
  droit international que leur impose le paragraphe 1 de l’article 94 de la
harte des Nations Unies de se conformer aux termes de l’arrêt [Avena] »,
ais que ces autorités n’ont pas pris les mesures appropriées, ou ont pris
s mesures allant à l’encontre de cette obligation ;
 8. Considérant que, dans sa requête, le Mexique se réfère à l’article 60
   Statut de la Cour, qui dispose que, « [e]n cas de contestation sur le sens
  la portée de l’arrêt, il appartient à la Cour de l’interpréter, à la
mande de toute partie », et soutient, se fondant sur la jurisprudence de la
  ur, que la compétence de cette dernière pour connaître d’une demande
   interprétation de l’un de ses arrêts est directement fondée sur cette
  position ;
 9. Considérant que le Mexique affirme qu’il interprète le libellé du
 int 9) du paragraphe 153 de l’arrêt Avena comme imposant « une obli-
 tion de résultat » à laquelle il ne sera satisfait que lorsque le réexamen
 la revision des verdicts de culpabilité rendus et des peines prononcées
 ront été menés à bien ; que, selon le Mexique, si les Etats-Unis peuvent
courir aux « moyens de leur choix », comme indiqué au point 9) du
 ragraphe 153, « le respect de l’obligation d’assurer le réexamen et la
vision ne réside pas dans l’aboutissement de tel ou tel moyen en parti-
lier » et qu’ils ne peuvent, partant, « s’en tenir à un moyen de leur choix
 un seul » ; et que le Mexique estime qu’il découle dudit paragraphe de
 rrêt Avena que les Etats-Unis doivent « empêcher l’exécution de tout
  sortissant mexicain cité dans l’arrêt à moins et jusqu’à ce que ce réexa-
en et cette revision aient été menés à bien et qu’il ait été établi qu’aucun
éjudice n’a résulté de la violation commise » ;
 10. Considérant que, dans sa requête, le Mexique fait valoir que

   « seul le respect plein et entier de l’obligation de réexamen et de revi-
   sion prescrite par la Cour pour les quarante-huit ressortissants mexi-
   cains cités dans l’arrêt et pouvant encore prétendre à pareils réexa-
   men et revision permettrait d’éviter une violation de l’obligation de
   résultat imposée par le point 9) du paragraphe 153 » ;

                                                                           7

11. Considérant que le Mexique fait observer que,
   « [m]is à part la décision par laquelle le président a, en 2005, donné
   instruction aux juridictions des Etats de se conformer à l’arrêt, les
   Etats-Unis n’ont pris à ce jour aucune mesure ... et ce, bien que leur
   propre Cour suprême ait confirmé l’existence d’autres moyens pour
   assurer le respect plein et entier »
 l’arrêt ; et que, d’après le Mexique, il en résulte que le comportement
s Etats-Unis confirme que, selon eux, « le point 9) du paragraphe 153
 leur impose qu’une obligation de moyens » ;
12. Considérant que le Mexique avance que, en conséquence, une
ntestation oppose les Parties quant au sens et à la portée de l’obligation
 réparation énoncée au point 9) du paragraphe 153 de l’arrêt Avena ;
13. Considérant que, au terme de sa requête, le Mexique prie la Cour
 dire et juger que
   « [l’]obligation incombant aux Etats-Unis en vertu du point 9) du
   paragraphe 153 de l’arrêt Avena constitue une obligation de résultat
   clairement formulée dans l’arrêt, lequel indique que les Etats-
   Unis sont tenus d’assurer « le réexamen et la revision des verdicts
   de culpabilité rendus et des peines prononcées » en recourant aux
   « moyens de leur choix »
   et que, conformément à l’obligation de résultat susmentionnée,
   1. les Etats-Unis doivent prendre toute mesure nécessaire en vue
        d’assurer le réexamen et la revision prescrits à titre de réparation
        par l’arrêt Avena ; et
   2. les Etats-Unis doivent prendre toute mesure nécessaire pour faire
        en sorte qu’aucun ressortissant mexicain pouvant prétendre au
        réexamen et à la revision prescrits par l’arrêt Avena ne soit exé-
        cuté à moins et jusqu’à ce que ce réexamen et cette revision aient
        eu lieu et qu’il ait été établi qu’aucun préjudice n’avait résulté de
        la violation » ;
14. Considérant que, le 5 juin 2008, après avoir déposé sa requête, le
exique, se référant à l’article 41 du Statut de la Cour et aux articles 73,
 et 75 de son Règlement, a également déposé une demande en indica-
 n de mesures conservatoires afin de « sauvegarder ses droits et ceux de
  ressortissants » en attendant que la Cour se prononce sur la demande
 interprétation de l’arrêt Avena ;
15. Considérant que, dans sa demande en indication de mesures conser-
toires, le Mexique se réfère au fondement de la compétence de la Cour
voqué dans sa requête, ainsi qu’aux faits qui y sont exposés et aux
nclusions qui y sont formulées ;
16. Considérant que le Mexique rappelle que M. José Ernesto Medel-
  Rojas, ressortissant mexicain, sera certainement exécuté le 5 août
08, qu’un autre ressortissant mexicain, M. César Roberto Fierro Reyna,
 urrait se voir signifier, à brève échéance, une date d’exécution à trente
urs, tandis que trois autres ressortissants mexicains — MM. Rubén
                                                                           8

amírez Cárdenas, Humberto Leal García et Roberto Moreno Ramos
  pourraient se voir signifier, à brève échéance, une date d’exécution à
 atre-vingt-dix jours, dans l’Etat du Texas ;
 17. Considérant que le Mexique soutient que, en vertu de l’article 41
  Statut, la Cour est incontestablement habilitée à indiquer des mesures
 nservatoires obligatoires « tendant à maintenir le statu quo dans l’attente
 e le différend qui lui est soumis soit tranché » ;
 18. Considérant que, dans sa demande en indication de mesures conser-
 toires, le Mexique relève que la Cour a indiqué de telles mesures aux
 s d’empêcher des exécutions dans trois affaires antérieures portant sur
 s demandes présentées en vertu de la convention de Vienne par des
 ats dont des ressortissants risquaient d’être exécutés aux Etats-Unis au
 me de procédures pénales lors desquelles les dispositions de ladite
 nvention avaient été méconnues ; et que, selon le Mexique, la Cour
 ant indiqué des mesures conservatoires en l’affaire Avena relativement
un différend portant sur l’interprétation et l’application de la conven-
 n de Vienne, elle devrait également agir conformément à l’article 41 de
n Statut dès lors que la contestation a trait au sens et à la portée des
 ligations imposées par son arrêt dans cette affaire ;
 19. Considérant que le Mexique indique que « ce qui importe ici est
ntérêt essentiel que revêt la vie humaine » et qu’« il serait porté une
 einte irrémédiable [à celui-ci] si l’un quelconque des ressortissants
exicains dont le droit à bénéficier d’un réexamen et d’une revision a été
firmé dans l’arrêt Avena devait être exécuté sans qu’il ait pu se préva-
 r » de ce droit ; et qu’il énonce comme suit les fondements de sa
 mande et les éventuelles conséquences de son rejet :
     « Si, dans l’attente de sa décision sur la demande en interprétation
   du Mexique, la Cour n’indique pas des mesures conservatoires,
   M. Medellín sera certainement exécuté, et MM. Fierro, Leal García,
   Moreno Ramos et Ramírez Cárdenas risquent fort de l’être égale-
   ment, avant que la Cour n’ait eu la possibilité d’examiner le diffé-
   rend dont elle a été saisie. Dans ce cas, le Mexique serait définitive-
   ment privé de la possibilité de faire valoir ses droits et ceux des
   ressortissants mexicains concernés » ;
20. Considérant que le Mexique affirme qu’un éventuel report d’exécu-
 n ne porterait pas préjudice aux droits des Etats-Unis, puisque tous les
 sortissants mexicains susmentionnés demeureraient incarcérés et sus-
ptibles d’être exécutés une fois mis en œuvre leur droit à réexamen et
vision ;
21. Considérant que, dans sa demande, le Mexique ajoute que
 ]’urgence de l’indication de mesures conservatoires ne saurait non plus
 re de doute » ;
22. Considérant que le Mexique conclut que des mesures conserva-
 res sont justifiées, « tant pour protéger l’intérêt essentiel qu’[il] attache
 a vie de ses ressortissants que pour permettre à la Cour d’ordonner
remède [qu’il] demand[e] » ;

                                                                            9

23. Considérant que le Mexique prie la Cour d’ordonner, en attendant
n arrêt sur la demande en interprétation, que :
   « a) le Gouvernement des Etats-Unis prenne toutes les mesures
        nécessaires pour que, dans l’attente de l’issue de la procédure
        engagée [le 5 juin 2008], José Ernesto Medellín, César Roberto
        Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal Gar-
        cía et Roberto Moreno Ramos ne soient pas exécutés ;
     b) le Gouvernement des Etats-Unis informe la Cour de toutes les
        mesures qu’il aura prises en application de l’alinéa a) ; et
     c) le Gouvernement des Etats-Unis fasse en sorte qu’il ne soit pris
        aucune mesure qui puisse porter atteinte aux droits du Mexique
        ou de ses ressortissants en ce qui concerne toute interprétation
        que la Cour pourrait donner du point 9) du paragraphe 153 de
        son arrêt en l’affaire Avena » ;
 qu’il prie en outre la Cour d’examiner de toute urgence sa demande en
dication de mesures conservatoires « [e]u égard à l’extrême gravité et à
mminence de la menace d’exécution d’un ressortissant mexicain par des
 torités des Etats-Unis en violation des obligations auxquelles ceux-ci
 nt tenus envers le Mexique » ;
 24. Considérant que, le 5 juin 2008, date à laquelle la requête et la
 mande en indication de mesures conservatoires ont été déposées au
  effe, le greffier a informé le Gouvernement des Etats-Unis du dépôt de
s documents et lui en a immédiatement adressé des originaux signés, en
 plication du paragraphe 2 de l’article 40 du Statut de la Cour ainsi que
   paragraphe 4 de l’article 38 et du paragraphe 2 de l’article 73 de son
  glement ; et que le greffier a également informé le Secrétaire général de
Organisation des Nations Unies de ce dépôt ;
 25. Considérant que, le 5 juin 2008, le greffier a également informé les
 rties que la Cour, en application du paragraphe 3 de l’article 74 de son
  glement, avait fixé au 19 juin 2008 la date d’ouverture de la procédure
 ale sur la demande en indication de mesures conservatoires ;

 26. Considérant que, par lettre datée du 12 juin 2008 et reçue au
  effe le même jour, le Gouvernement des Etats-Unis a informé la Cour
  la désignation d’un agent et d’un coagent en l’affaire ;
 27. Considérant que, lors des audiences publiques tenues les 19 et
  juin 2008 conformément au paragraphe 3 de l’article 74 du Règlement,
 s observations orales sur la demande en indication de mesures conser-
 toires ont été présentées :
  nom du Mexique : par S. Exc. M. Juan Manuel Gómez-Robledo,
                       S. Exc. M. Joel Antonio Hernández García,
                       Mme Sandra Babcock,
                       Mme Catherine Amirfar,
                       M. Donald Francis Donovan,
                       S. Exc. M. Jorge Lomónaco Tonda ;

                                                                        10

 nom des Etats-Unis : par M. John B. Bellinger, III,
                          M. Stephen Mathias,
                          M. James H. Thessin,
                          M. Michael J. Mattler,
                          M. Vaughan Lowe ;
considérant qu’à l’audience une question a été posée par un membre de
Cour aux Etats-Unis, question à laquelle il a été répondu oralement ;

                                 * * *
28. Considérant que, lors de son premier tour d’observations orales, le
exique a réitéré l’argumentation développée dans sa requête et sa
mande en indication de mesures conservatoires, et a affirmé que les
nditions requises pour que la Cour indique les mesures demandées
aient remplies en l’espèce ;
29. Considérant que le Mexique a exposé que, s’il reconnaissait et
 uait les efforts déployés par le Gouvernement des Etats-Unis en vue
obtenir l’exécution de l’arrêt Avena par les juridictions des Etats, ces
 orts s’étaient, selon lui, révélés être en deçà des exigences de l’arrêt ;
 ’il a réaffirmé que « les vues de son gouvernement et de celui des Etats-
nis divergeaient quant au sens et à la portée du point 9) du para-
aphe 153 de l’arrêt Avena [et que] des éclaircissements de la Cour
mposaient » ; et qu’il a ajouté que sa demande en indication de
esures conservatoires était circonscrite aux mesures strictement néces-
 res pour sauvegarder les droits du Mexique en attendant que la Cour
nde son arrêt définitif sur la demande en interprétation ;
30. Considérant que le Mexique a insisté sur le fait qu’il existait un
 que majeur de voir des autorités des Etats-Unis procéder de ma-
ère imminente à l’exécution de ressortissants mexicains en violation des
 ligations incombant aux Etats-Unis en vertu de l’arrêt Avena ; qu’il
 précisé que, si la Cour n’indiquait pas de mesures conservatoires,
 n de ses ressortissants, M. José Ernesto Medellín Rojas, serait exé-
té le 5 août 2008, et que quatre autres — MM. César Roberto Fierro
 yna, Rubén Ramírez Cárdenas, Humberto Leal García et Roberto
oreno Ramos — risquaient également de l’être avant que la Cour ne
 prononce sur la demande en interprétation ; et qu’il a fait valoir que,
 rtant, la condition d’urgence requise pour l’indication de mesures
nservatoires était remplie ;
31. Considérant que, au terme de son premier tour d’observations
ales, le Mexique a en conséquence prié la Cour de rendre « de toute
gence » une ordonnance indiquant :
   « a) que les Etats-Unis, par l’intermédiaire de tous leurs organes
        compétents et de toutes leurs entités constitutives, y compris
        toutes les branches du gouvernement et tout détenteur de l’auto-
        rité publique, à l’échelon des Etats ou à l’échelon fédéral, pren-
        dront, en attendant l’issue de l’instance introduite par le Mexique

                                                                        11

       le 5 juin 2008, toutes les mesures nécessaires pour que José
       Ernesto Medellín, César Roberto Fierro Reyna, Rubén
       Ramírez Cárdenas, Humberto Leal García et Roberto Moreno
       Ramos ne soient pas exécutés ; et
    b) que le Gouvernement des Etats-Unis portera à la connaissance
       de la Cour toutes les mesures qu’il aura prises en application de
       l’alinéa a) ci-dessus » ;

 32. Considérant que, lors du premier tour d’observations orales, les
 ats-Unis ont soutenu que le Mexique n’avait pas établi l’existence,
quise par l’article 60 du Statut, d’une quelconque contestation oppo-
nt les deux pays « sur le sens et la portée de l’arrêt rendu par la Cour en
 ffaire Avena », puisqu’ils « accept[aient] entièrement » la position du
 exique selon laquelle cet arrêt imposait, en droit international, une
 ligation de « résultat » et non pas simplement de « moyens » ; que, selon
  Etats-Unis, le Mexique demandait à la Cour « d’intervenir dans ce qui,
   fond, rel[evait] de l’application de ses décisions antérieures et du
 ntrôle de cette application » ; que les Etats-Unis ont noté que, du fait de
ur retrait, le 7 mars 2005, du protocole de signature facultative de la
 nvention de Vienne sur les relations consulaires, une demande d’inter-
étation était « potentiellement la seule base de compétence » qui pouvait
 e invoquée par le Mexique pour saisir la Cour d’une question concer-
 nt la violation de cette convention ; que les Etats-Unis ont argué que,
  « l’absence de contestation, la Cour n’a[vait] pas compétence prima
cie pour intervenir » et que, en conséquence, des mesures conservatoires
  se « justifi[aient] pas en la présente espèce » ; et qu’ils ont en outre ins-
mment prié la Cour de rejeter, en vertu de ses « pouvoirs inhérents », la
quête du Mexique au motif que celle-ci constituait « un abus de procé-
 re » en ce qu’elle tendait à l’exécution de l’arrêt Avena, exécution qui ne
 ève pas de la fonction judiciaire de celle-ci ;
 33. Considérant que les Etats-Unis ont précisé qu’ils s’étaient heurtés,
 ns le cadre de leurs efforts en vue d’assurer l’exécution de l’arrêt Avena,
des « contraintes [de taille] imposées par leur droit interne », en rai-
n de l’effet conjugué de leur « structure fédérale, qui laisse aux Etats
dérés ... une mesure importante d’autonomie, notamment en matière de
 tice pénale », et de leur « structure constitutionnelle..., qui se caracté-
 e, au niveau fédéral, par la séparation des pouvoirs exécutif, législatif
 judiciaire » ; et qu’ils ont fait valoir que, en dépit de ces contraintes,
  avaient, depuis le prononcé de l’arrêt Avena, entrepris un ensemble
  démarches visant à assurer l’exécution de la décision de la Cour ;
 34. Considérant que les Etats-Unis ont fait observer, en particulier,
 ’au début de l’année 2005 leur président avait, par la voie d’un mémo-
ndum adressé à l’Attorney General des Etats-Unis (voir paragraphe 3
 dessus), ordonné que les juridictions d’Etat donnent effet à l’arrêt
 ena ; que, selon eux, il ressortait des termes de ce mémorandum que,
 x fins d’assurer aux ressortissants mexicains cités dans l’arrêt le réexa-
en et la revision, devant les juridictions d’Etat, des décisions relatives

                                                                            12

 eurs demandes fondées sur la convention de Vienne, les « règles de la
rence procédurale en vigueur dans les Etats devaient être réputées inap-
 cables » ; que les Etats-Unis ont ajouté que, « [a]fin de faire connaître la
cision du président, l’Attorney General des Etats-Unis a[vait] envoyé
 x Attorneys General des Etats concernés une lettre les informant des
marches du chef de l’Etat » ; qu’ils ont fait observer que le département
déral de la justice des Etats-Unis avait déposé un mémoire en qualité
amicus curiae et plaidé devant la cour d’appel pénale du Texas pour
 puyer la thèse de M. Medellín selon laquelle, vu le mémorandum du
ésident, il avait droit au réexamen et à la revision prescrits par l’arrêt
 ena ; qu’ils ont indiqué que,
   « en dépit de ces efforts sans précédent, la cour d’appel pénale du
   Texas continuait de refuser de reconnaître à la décision du président
   un caractère contraignant et a[vait] refusé d’assurer à M. Medellín le
   réexamen et la revision prescrits par [cet] arrêt »,
dite cour ayant conclu que le président « avait agi de manière non cons-
utionnelle, quand bien même il s’agissait d’assurer le respect d’une obli-
tion internationale, en cherchant à prendre le pas sur le droit du Texas » ;
 que, en outre, ils se sont référés à trois mémoires présentés à l’appui du
 morandum du président, aux fins de demander le réexamen et la revi-
 n par la Cour suprême des cas des « personnes visées par l’arrêt Avena » ;
35. Considérant que les Etats-Unis ont indiqué que, dans la décision
 ’elle a récemment rendue, la Cour suprême avait « rejeté l[eurs] argu-
ents [et] refusé de considérer que la décision du président liait les juri-
ctions d’Etat », ladite Cour ayant conclu que « le président ne disposait
 s de l’autorité inhérente requise, aux termes de la Constitution [des
ats-Unis] », et que « le Congrès ne lui avait pas conféré le surcroît
autorité nécessaire pour lui permettre d’ordonner aux Etats de se
nformer à la décision de la Cour [internationale de Justice] » ; qu’ils ont
 t valoir que la Cour suprême avait réaffirmé l’obligation leur incom-
 nt en droit international de se conformer à l’arrêt Avena ; qu’ils ont
anmoins noté que, ayant porté son attention sur le statut de cette obli-
tion au regard du droit interne des Etats-Unis — c’est-à-dire sur la
 estion de savoir « si l’arrêt Avena était directement exécutable par
urs] juridictions, ou si le président avait le pouvoir d’enjoindre aux
 idictions d’Etat de s’y conformer » —, la Cour suprême avait jugé
 e les décisions de la Cour internationale de Justice ne s’imposaient
s automatiquement et directement aux juridictions des Etats-Unis ; et que,
 on ces derniers, la Cour suprême avait « de fait conclu que les démar-
es du président visant à donner effet à l’arrêt Avena étaient contraires
 a Constitution des Etats-Unis » (les italiques sont dans l’original) ;
36. Considérant que les Etats-Unis ont affirmé que, leurs premiers
 orts tendant à assurer l’exécution de l’arrêt rendu par la Cour en
ffaire Avena n’ayant « pas été couronnés de succès, [ils] étudi[aient]
  uellement, de toute urgence, de nouvelles solutions » ; qu’ils ont soutenu
 e, à cette fin, quelques jours avant l’ouverture de la procédure orale,

                                                                          13

   « le secrétaire d’Etat Rice et l’Attorney General Mukasey [avaient]
   adressé une lettre conjointe au gouverneur du Texas ... appelant
   l’attention de celui-ci sur l’obligation de droit international qui
   continuait d’incomber aux Etats-Unis et lui demandant officielle-
   ment de collaborer avec le gouvernement fédéral pour fournir aux
   personnes citées dans l’arrêt Avena le réexamen et la revision pres-
   crits par cette décision » ;
 qu’ils ont affirmé que, depuis le prononcé de l’arrêt Avena, plusieurs
 sortissants mexicains qui y étaient cités avaient déjà bénéficié du réexa-
en et de la revision des verdicts de culpabilité rendus et des peines pro-
 ncées à leur encontre grâce aux efforts accomplis par le gouvernement
déral pour convaincre les Etats de donner effet à cette décision ;
37. Considérant que les Etats-Unis ont fait valoir que, contrairement à
  que le Mexique avance, ils ne s’estimaient pas dispensés du devoir
accomplir d’autres efforts en vue d’assurer l’exécution de l’arrêt rendu
 r la Cour en l’affaire Avena et qu’ils ont affirmé qu’ils « continu[e-
 ent] d’œuvrer pour que soit donné plein effet à cette décision, y com-
 s dans le cas de M. Medellín » ;
38. Considérant que les Etats-Unis ont prié la Cour de rejeter la de-
ande en indication de mesures conservatoires présentée par le Mexique,
  s’abstenir d’indiquer de telles mesures et de rejeter la demande en
 erprétation du Mexique pour défaut manifeste de compétence ;

39. Considérant que, lors de son second tour d’observations orales, le
exique a soutenu que, en fixant la date d’exécution de M. Medellín
ant que n’ait été accordée la réparation prescrite dans l’arrêt Avena,
 tat du Texas, entité constitutive et autorité compétente des Etats-Unis,
 [vait] de toute évidence exprimé son désaccord avec l’interprétation
 e fait le Mexique de cet arrêt », interprétation selon laquelle ce dernier
évoit une obligation juridique internationale de résultat, et que le Texas
ait, ce faisant, confirmé « l’existence de cette contestation opposant le
exique aux autorités et organes compétents de l’Etat du Texas » (les ita-
ues sont dans l’original) ; qu’il a ajouté que « rien ne permet[tait] non
us à la Cour de conclure à ce stade qu’il n’exist[ait] pas de divergence de
es » entre lui-même et les autorités fédérales, renvoyant à cet égard à
bsence d’éléments indiquant que « la législature fédérale s’estim[ait] liée
r l’arrêt Avena et entend[ait] veiller à ce que les ressortissants cités dans
 te décision bénéficient du réexamen et de la revision prescrits » ;
40. Considérant que, au terme de son second tour d’observations
ales, le Mexique a prié la Cour d’indiquer :
   « a) que les Etats-Unis, par l’intermédiaire de tous leurs organes
        compétents et de toutes leurs entités constitutives, y compris
        toutes les branches du gouvernement et tout détenteur de l’auto-
        rité publique, à l’échelon des Etats ou à l’échelon fédéral,
        prendront, en attendant l’issue de l’instance introduite par le
        Mexique le 5 juin 2008, toutes les mesures nécessaires pour que

                                                                          14

       José Ernesto Medellín, César Roberto Fierro Reyna, Rubén
       Ramírez Cárdenas, Humberto Leal García et Roberto Moreno
       Ramos ne soient pas exécutés, à moins et jusqu’à ce que ces
       cinq ressortissants mexicains aient bénéficié du réexamen et de
       la revision prévus aux paragraphes 138 à 141 de l’arrêt rendu
       par la Cour en l’affaire Avena ; et
    b) que le Gouvernement des Etats-Unis portera à la connaissance
       de la Cour toutes les mesures qu’il aura prises en application de
       l’alinéa a) ci-dessus » ;

41. Considérant que, lors de leur second tour d’observations orales, les
ats-Unis ont insisté sur le fait qu’ils souscrivaient à l’interprétation du
 int 9) du paragraphe 153 demandée par le Mexique, « selon laquelle, en
rticulier, l’arrêt Avena leur impos[ait] une « obligation de résultat » » et
 ’il n’existait donc aucune contestation « sur le sens ou la portée » de cet
  êt ; qu’ils ont réaffirmé que, selon eux, « le véritable objectif du Mexique
  la présente instance [était] l’exécution de l’arrêt Avena et non son inter-
étation » ; qu’ils ont répété que, « dès lors qu’il n’y a[vait] aucune
ntestation sur les points auxquels se rapport[ait] l’interprétation deman-
e par le Mexique, il n’exist[ait] aucun droit en litige qui p[ût] former
 bjet d’un différend » ; qu’ils ont fait valoir que, le Mexique n’ayant pas
montré l’existence d’une contestation, l’article 60 du Statut ne pouvait
nder la compétence de la Cour à l’égard de sa demande en interpréta-
 n et que, « en l’absence d’une telle base de compétence, la Cour ne
v[ait] pas examiner les autres éléments présentés par le Mexique, mais
 eter sa demande en indication de mesures conservatoires » ; et qu’ils ont
affirmé que, « même en laissant de côté les questions relatives à la com-
tence prima facie, [la demande du] Mexique ne satisfai[sait] pas aux
tres conditions régissant l’indication de mesures conservatoires »,
 isqu’il n’existait aucun droit en litige ;
42. Considérant que les Etats-Unis ont soutenu que les mesures qu’ils
aient prises « [étaient] conformes à leur interprétation selon laquelle
rrêt Avena impos[ait] une obligation de résultat » ; qu’ils ont indiqué
 e, en vertu de la Constitution des Etats-Unis, c’était l’exécutif, avec à
 tête le président et le secrétaire d’Etat, qui avait autorité pour prendre
 sition au nom des Etats-Unis sur le plan international ; qu’ils ont pré-
 é que, si leur responsabilité internationale pouvait être engagée à rai-
n des actes de leurs entités politiques, il ne s’ensuivait pas pour autant
 e ces actes étaient ceux des Etats-Unis aux fins de déterminer si une
ntestation les opposait à un autre Etat ; que, selon les Etats-Unis, il ne
 uvait être argué que « de prétendus actes ou omissions particuliers »
  le fait, par exemple, que le Congrès des Etats-Unis ait manqué d’adop-
   une législation donnant effet à l’arrêt Avena ou que l’Etat du Texas
ait pas appliqué une telle législation — « refl[étaient] l’existence d’une
ntestation juridique quant à l’interprétation de l’arrêt Avena » (les ita-
 ues sont dans l’original) ; et que les Etats-Unis ont déclaré regretter que
us les efforts qu’ils avaient déployés jusque-là n’aient pas permis de

                                                                           15

gler complètement la question et ont affirmé qu’ils continueraient
œuvrer avec le Mexique afin d’assurer aux personnes citées dans l’arrêt
 ena le réexamen et la revision requis ;
43. Considérant que, au terme de leur second tour d’observations
ales, les Etats-Unis ont réitéré la demande qu’ils avaient formulée
 s du premier tour (voir paragraphe 38 ci-dessus) ;

                                  * * *
44. Considérant que la compétence que l’article 60 confère à la Cour
est subordonnée à l’existence d’aucune autre base ayant fondé, dans
ffaire initiale, sa compétence à l’égard des Parties ; et qu’il s’ensuit que,
ême si la base de compétence invoquée dans cette première affaire est
venue caduque, la Cour, en vertu de l’article 60 du Statut, peut néan-
oins connaître d’une demande en interprétation ;
45. Considérant que, lorsqu’elle est saisie d’une demande en indication
 mesures conservatoires dans le cadre d’une demande en interprétation
ésentée en vertu de l’article 60 du Statut, la Cour doit déterminer si les
nditions auxquelles elle peut, aux termes de cet article, connaître d’une
mande en interprétation paraissent être remplies ; que l’article 60 est
nsi libellé : « L’arrêt est définitif et sans recours. En cas de contestation
r le sens et la portée de l’arrêt, il appartient à la Cour de l’interpréter,
 a demande de toute partie » ; et que cette disposition est complétée par
rticle 98 du Règlement, qui précise en son paragraphe 1 : « En cas de
ntestation sur le sens ou la portée d’un arrêt, toute partie peut présen-
  une demande en interprétation… » ;
46. Considérant que, par conséquent, en vertu de la seconde phrase de
rticle 60, la Cour peut connaître d’une demande en interprétation de
ut arrêt rendu par elle dès lors qu’existe une « contestation sur le sens
  la portée [de cet] arrêt » ;
47. Considérant que le Mexique prie la Cour d’interpréter le point 9)
   dispositif (par. 153) de l’arrêt qu’elle a rendu le 31 mars 2004 en
ffaire Avena et autres ressortissants mexicains (Mexique c. Etats-Unis
Amérique) ; et qu’une demande en interprétation doit se rapporter à
 e contestation entre les parties sur le sens et la portée du dispositif de
rrêt et ne peut concerner les motifs que dans la mesure où ceux-ci sont
 éparables du dispositif (Interprétation des arrêts nos 7 et 8 (usine de
 orzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11 ; Demande en
 erprétation de l’arrêt du 11 juin 1998 en l’affaire de la Frontière ter-
 tre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
ceptions préliminaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil
99 (I), p. 35, par. 10) ;

48. Considérant que le Mexique prie la Cour de confirmer son inter-
étation, selon laquelle les termes employés dans le passage susmen-
nné de l’arrêt Avena établissent une obligation de résultat qui impose
x Etats-Unis, y compris à tous leurs organes constitutifs, à tous les

                                                                          16

veaux, d’assurer le réexamen et la revision prescrits, indépendamment
 tout obstacle de droit interne ; qu’il soutient en outre que
  « l’obligation prescrite dans l’arrêt Avena impose aux Etats-Unis
  d’empêcher l’exécution de tout ressortissant mexicain cité dans l’arrêt
  à moins et jusqu’à ce que ce réexamen et cette revision aient été
  menés à bien et qu’il ait été établi qu’aucun préjudice n’a résulté des
  violations de la convention de Vienne constatées par la Cour » (voir
  également paragraphe 9 ci-dessus) ;
que, selon le Mexique, le fait que
  « [n]i le pouvoir exécutif ni la législature du Texas, ni le pouvoir exé-
  cutif fédéral ni le Congrès n’ont, à ce stade, pris une quelconque
  mesure de nature juridique qui empêcherait l’exécution de M. Medel-
  lín ... reflète l’existence d’une contestation quant au sens et à la por-
  tée de l’arrêt Avena » ;
49. Considérant que, selon le Mexique, bien que les Etats-Unis aient
rmellement assuré la Cour du contraire, « il ressort d[e leur]
mportement ... à ce jour qu’ils estiment que l’arrêt leur impose seule-
ent une obligation de moyens et non une obligation de résultat » ; que le
exique soutient que, nonobstant le mémorandum signé par le président
s Etats-Unis en 2005, qui donnait pour instruction aux juridictions
Etat d’assurer un réexamen et une revision conformément à l’arrêt
 ena, celles-ci « ont opposé des refus répétés aux requêtes introduites
 r les ressortissants mexicains en vue du réexamen et de la revision
escrits à leur égard » ; qu’il affirme que la décision rendue le 25 mars
08 par la Cour suprême des Etats-Unis dans l’affaire Medellín a privé
effet le mémorandum du président à l’égard des juridictions d’Etat ;
 que,
  « [h]ormis le mémorandum du président de 2005, moyen qui a man-
  qué d’atteindre le but recherché, les Etats-Unis n’ont à ce jour pas
  pris les mesures nécessaires pour empêcher qu’il soit procédé aux
  exécutions des ressortissants mexicains tant que n’aurait pas été
  observée l’obligation de réexamen et de revision » (les italiques sont
  dans l’original) ;
50. Considérant que les Etats-Unis soutiennent que l’interprétation
nnée par le Mexique du point 9) du paragraphe 153 de l’arrêt Avena,
on laquelle celui-ci impose une « obligation de résultat » — c’est-à-dire
t obligation aux Etats-Unis d’assurer le réexamen et la revision des
rdicts de culpabilité rendus et des peines prononcées à l’égard des res-
rtissants mexicains cités dans l’arrêt —, « est précisément l’interpréta-
 n qu’[eux-mêmes] font ... du paragraphe en question » (les italiques
nt dans l’original) ; et que, tout en admettant que, en raison de leur
ucture institutionnelle et de leur droit interne, ils éprouvaient des dif-
ultés considérables à honorer les obligations leur incombant en vertu
 l’arrêt Avena, ils ont confirmé « avoir incontestablement reconnu que

                                                                        17

 bligation d’assurer le réexamen et la revision est une obligation de
 ultat, et avoir cherché à obtenir ce résultat » ;
51. Considérant que, selon les Etats-Unis, en l’absence d’une contesta-
 n sur le sens et la portée du point 9) du paragraphe 153 de l’arrêt
 ena, la « prétention [du Mexique] ne peut entrer dans les prévisions de
rticle 60 » et qu’il serait donc d’après eux « inopportun pour la Cour de
 re droit à cette prétention, y compris à la demande en indication de
esures conservatoires » ; et que les Etats-Unis soutiennent que la Cour
a pas « compétence ratione materiae » pour connaître de la requête du
exique et, par conséquent, « n’a pas la compétence prima facie requise
 ur indiquer des mesures conservatoires » ;
52. Considérant que les Etats-Unis font valoir que, dans ces condi-
 ns, la Cour « devrait envisager sérieusement de rejeter la demande en
 erprétation du Mexique dans son ensemble à ce stade de la procé-
 re » ;
53. Considérant que les versions française et anglaise de l’article 60 du
atut ne sont pas en totale harmonie ; que le texte français emploie le
 me « contestation », alors que le texte anglais utilise le mot « dispute » ;
 e le terme « contestation », utilisé dans la version française, a un sens
us large que le terme employé dans la version anglaise ; que l’article 60
  Statut de la Cour internationale de Justice est identique à l’article 60
  Statut de la Cour permanente de Justice internationale ; que les auteurs
  Statut de la Cour permanente de Justice internationale ont choisi d’uti-
er dans le texte français de l’article 60 un terme — « contestation » —
 tinct de celui — « différend » — qui est employé, notamment, au para-
aphe 2 de l’article 36 et à l’article 38 du Statut ; que si, selon leur sens
dinaire, tous deux dénotent de manière générale une opposition de vues,
 mot « contestation » a une portée plus large que le mot « différend » et
 mplique pas nécessairement le même degré d’opposition ; que, par rap-
 rt à la notion de « différend », celle de « contestation » s’entend, dans
n application à une situation donnée, de manière plus souple ; qu’il n’est
s nécessaire, pour établir l’existence d’une contestation (« dispute » dans
 version anglaise) au sens de l’article 60 du Statut, comprise comme une
vergence d’opinion entre les parties quant au sens et à la portée d’un
rêt rendu par la Cour, que soient remplis les mêmes critères que ceux
 i déterminent l’existence d’un différend (« dispute » dans la version
glaise) tel que visé au paragraphe 2 de l’article 36 du Statut ; que, dans
  circonstances de l’espèce, sera retenu le sens qui concilie le mieux les
rsions française et anglaise de l’article 60 du Statut compte tenu de son
 jet ; qu’il en est ainsi alors même que, dans la version anglaise, un terme
 ique — « dispute » — est employé indifféremment au paragraphe 2 de
rticle 36 et aux articles 38 et 60 du Statut ; et que le mot anglais « dis-
 te » peut également avoir un sens plus souple que celui qui lui est géné-
 ement prêté au paragraphe 2 de l’article 36 du Statut ;
54. Considérant que la question du sens du mot « contestation » (« dis-
 te ») tel qu’employé à l’article 60 du Statut a été examinée dans la juris-
udence de la devancière de la Cour ; qu’il n’est pas exigé, aux fins de

                                                                          18

rticle 60, « que l’existence de la contestation se soit manifestée d’une
rtaine manière, par exemple par des négociations diplomatiques », ni
 e « la contestation se soit formellement manifestée » ; que la Cour per-
anente pouvait être saisie aussitôt que les Etats concernés avaient en
 t manifesté des opinions opposées quant au sens et à la portée d’un
rêt de la Cour (Interprétation des arrêts nos 7 et 8 (usine de Chorzów),
rêt no 11, 1927, C.P.J.I. série A no 13, p. 10-11) ; et que la Cour inter-
tionale de Justice a confirmé cette lecture de l’article 60 en l’affaire de
 Demande en revision et en interprétation de l’arrêt du 24 février 1982
  l’affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne)
 unisie c. Jamahiriya arabe libyenne) (arrêt, C.I.J. Recueil 1985, p. 217-
8, par. 46) ;

 55. Considérant que la Cour doit maintenant déterminer si paraît exis-
  une contestation entre les Parties au sens de l’article 60 du Statut ; que,
 on les Etats-Unis, leur pouvoir exécutif, seule autorité habilitée à les
présenter sur le plan international, voit dans l’obligation prévue au
 int 9) du paragraphe 153 de l’arrêt Avena une obligation de résultat ;
 e, de l’avis du Mexique, le fait qu’aucune autre instance, à l’échelon
déral ou à celui des Etats, n’ait pris de mesures visant à empêcher que
s ressortissants mexicains soient exécutés avant d’avoir pu bénéficier du
examen et de la revision des verdicts de culpabilité rendus et des peines
ononcées à leur encontre traduit l’existence d’une contestation sur le
ns et la portée de l’arrêt Avena ; et que, s’il semble que les deux Parties
 ient dans le point 9) du paragraphe 153 de l’arrêt Avena une obligation
 ernationale de résultat, elles n’en paraissent pas moins diverger d’opi-
on quant au sens et à la portée de cette obligation de résultat — plus
écisément quant à la question de savoir si cette communauté de vues
  partagée par toutes les autorités des Etats-Unis, à l’échelon fédéral et
celui des Etats, et si cette obligation s’impose à ces autorités ;
 56. Considérant que, à la lumière des positions adoptées par les Parties,
 e divergence d’opinion paraît exister entre celles-ci quant au sens et à
 portée de la conclusion énoncée par la Cour au point 9) du dispositif
  l’arrêt (par. 153) et que, dès lors, la Cour pourrait en être saisie en
rtu de l’article 60 de son Statut ;
 57. Considérant que, au vu de ce qui précède, la Cour paraît pouvoir
nnaître, en vertu de l’article 60 du Statut, de la demande en interpréta-
 n ; qu’il en découle que la conclusion des Etats-Unis selon laquelle la
quête du Mexique doit être rejetée in limine pour « défaut manifeste de
mpétence » ne peut être retenue ; et qu’il en découle également que la
our peut connaître de la présente demande en indication de mesures
nservatoires ;

                                   * *
58. Considérant que la Cour, à l’occasion de l’examen d’une demande en
dication de mesures conservatoires, « doit se préoccuper de sauvegarder ...

                                                                          19

  droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait éventuel-
ment reconnaître, soit au demandeur, soit au défendeur » (Frontière ter-
 tre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
 sures conservatoires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I),
  22, par. 35) ; et qu’un lien doit donc être établi entre les droits allé-
és dont la protection est recherchée par les mesures conservatoires solli-
ées et l’objet de la demande principale soumise à la Cour ;
59. Considérant que le Mexique soutient que sa demande en indication
  mesures conservatoires vise à sauvegarder les droits qu’il invoque dans
  demande en interprétation du point 9) du paragraphe 153 de l’arrêt
 ena ; que, selon lui, l’indication de mesures conservatoires est néces-
 re aux fins de sauvegarder les droits en question tandis que la présente
 tance est pendante, puisque, « en procédant à l’exécution de M. Medel-
  ou d’autres ressortissants mexicains, les Etats-Unis priveraient à jamais
s ressortissants de l’interprétation exacte de l’arrêt » (les italiques sont
 ns l’original) ; que, de l’avis du Mexique, le point 9) du paragraphe 153
 pose aux Etats-Unis une obligation de résultat — celle de n’« exécuter
 cun des ressortissants mexicains cités dans l’arrêt à moins et jusqu’à ce
 e [le] réexamen et [la] revision [requis] aient été menés à bien et qu’il ait
   établi qu’aucun préjudice n’a résulté de la violation conventionnelle
mmise, ou bien qu’il ait été remédié à un éventuel préjudice » ;
60. Considérant que le Mexique soutient que, au vu de la contestation
 posant les Parties sur le sens et la portée du point 9) du paragraphe 153
  l’arrêt Avena, « il ne saurait faire de doute que les mesures conserva-
 res demandées découlent des droits que le Mexique cherche à sauve-
rder en attendant que la Cour éclaircisse le sens de l’obligation imposée
 r [ce] paragraphe » ;
61. Considérant que les Etats-Unis soutiennent que la demande en
dication de mesures conservatoires présentée par le Mexique vise à leur
 erdire d’exécuter les peines prononcées à l’encontre des ressortissants
exicains cités dans l’arrêt avant que la Cour ait pu statuer sur la
mande en interprétation du Mexique ; qu’ils font valoir que, dans sa
quête, le Mexique demande à la Cour une interprétation de l’arrêt
 ena suivant laquelle les Etats-Unis ne doivent faire exécuter aucune
ine « à moins que les intéressés aient pu bénéficier d’un réexamen et
une revision et qu’il ait pu être établi qu’aucun préjudice n’a résulté de
 violation de la convention de Vienne », et non une interprétation qui
 poserait aux Etats-Unis une interdiction absolue de procéder à l’exécu-
 n des peines prononcées à l’encontre de chacun des individus visés
 ns l’arrêt Avena ; et qu’ils prétendent que, en faisant essentiellement
 rter sa demande en indication de mesures conservatoires sur l’exécu-
 n de la peine elle-même, et non sur le réexamen et la revision de cette
ine, le Mexique vise à protéger des droits qu’il ne fait pas valoir dans sa
mande en interprétation ;
62. Considérant que les Etats-Unis affirment qu’il ressort clairement
  la jurisprudence de la Cour que « toute mesure conservatoire indiquée
 it avoir pour objet de sauvegarder les droits » faisant l’objet de la

                                                                           20

mande principale soumise à la Cour ; et qu’ils soutiennent que les
esures conservatoires sollicitées par le Mexique ne répondent pas au cri-
 e fixé par la Cour, puisqu’elles dépassent l’objet de l’instance pendante
vant celle-ci sur la demande en interprétation ;
63. Considérant que, dans le cadre d’une procédure en interprétation,
 Cour est appelée à éclaircir le sens et la portée de ce qui a été décidé
ec force obligatoire dans un arrêt (Demande d’interprétation de l’arrêt
  20 novembre 1950 en l’affaire du droit d’asile (Colombie c. Pérou),
rêt, C.I.J. Recueil 1950, p. 402 ; Demande en revision et en interpréta-
 n de l’arrêt du 24 février 1982 en l’affaire du Plateau continental (Tuni-
 /Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne),
rêt, C.I.J. Recueil 1985, p. 223, par. 56) ; que le Mexique cherche à
 tenir des éclaircissements sur le sens et la portée du point 9) du dispo-
if de l’arrêt de 2004 en l’affaire Avena (par. 153), dans lequel la Cour a
nclu que les Etats-Unis étaient tenus d’assurer, par les moyens de leur
oix, le réexamen et la revision des verdicts de culpabilité rendus et des
ines prononcées contre les ressortissants mexicains en tenant compte de
 violation à la fois des droits prévus par l’article 36 de la convention de
enne et des paragraphes 138 à 141 de l’arrêt ; que c’est l’interprétation
  sens et de la portée de cette obligation et, partant, des droits que le
exique ou ses ressortissants tiennent du point 9) du paragraphe 153 qui
nstitue l’objet de l’instance pendante devant la Cour sur la demande en
 erprétation ; et que le Mexique a présenté une demande en indication
  mesures conservatoires à l’effet de protéger ces droits en attendant la
cision définitive de la Cour ;

64. Considérant ainsi que les droits que le Mexique cherche à protéger
x termes de sa demande en indication de mesures conservatoires (voir
ragraphe 40 ci-dessus) présentent un lien suffisant avec sa demande en
erprétation ;

                                  * *
65. Considérant que le pouvoir d’indiquer des mesures conservatoires
 e la Cour tient de l’article 41 de son Statut « présuppose qu’un préju-
ce irréparable ne doit pas être causé aux droits en litige dans une pro-
dure judiciaire » (LaGrand (Allemagne c. Etats-Unis d’Amérique),
 sures conservatoires, ordonnance du 3 mars 1999, C.I.J. Recueil 1999 (I),
 15, par. 22) ;
66. Considérant que le pouvoir de la Cour d’indiquer des mesures
nservatoires ne sera exercé que s’il y a urgence, c’est-à-dire s’il est pro-
 ble qu’une action préjudiciable aux droits de l’une ou de l’autre Partie
 a commise avant que la Cour n’ait rendu sa décision définitive (voir
 r exemple Passage par le Grand-Belt (Finlande c. Danemark), mesures
nservatoires, ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 17,
 r. 23 ; Certaines procédures pénales engagées en France (République du
 ngo c. France), mesure conservatoire, ordonnance du 17 juin 2003,

                                                                         21

I.J. Recueil 2003, p. 107, par. 22 ; Usines de pâte à papier sur le fleuve
 uguay (Argentine c. Uruguay), mesures conservatoires, ordonnance du
 janvier 2007, C.I.J. Recueil 2007 (I), p. 11, par. 32) ;
67. Considérant que le Mexique demande à titre principal à la Cour
ordonner que les Etats-Unis
   « [prennent], en attendant l’issue de l’instance [relative à la demande
   en interprétation concernant le point 9) du paragraphe 153 de l’arrêt
   Avena], toutes les mesures nécessaires pour que José Ernesto Medel-
   lín, César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Hum-
   berto Leal García et Roberto Moreno Ramos ne soient pas exécutés,
   à moins et jusqu’à ce que ces cinq ressortissants mexicains aient
   bénéficié du réexamen et de la revision prévus aux paragraphes 138 à
   141 de l’arrêt [Avena] » ;
68. Considérant que le Mexique affirme qu’il court un risque réel de
bir un préjudice irréparable et que les circonstances revêtent une urgence
ffisante pour justifier l’indication de mesures conservatoires ; que, se
ndant sur la jurisprudence de la Cour, il déclare qu’un préjudice irré-
rable serait causé à ses droits si l’une quelconque des personnes citées
ns l’arrêt Avena était exécutée avant que la Cour ne se prononce sur sa
mande en interprétation ; et que, selon lui,
   « l’exécution d’un ressortissant mexicain visé par l’arrêt Avena et
   donc en droit d’obtenir le réexamen et la revision requis, si elle
   avait lieu avant que la Cour n’ait eu la possibilité de se prononcer
   sur la ... demande en interprétation, priverait à jamais le Mexique
   de la possibilité de faire valoir ses droits et ceux de ses ressortis-
   sants » ;
 69. Considérant que le Mexique allègue qu’il y a indubitablement
gence dans les présentes circonstances puisque M. Medellín doit être
écuté le 5 août 2008, qu’un autre ressortissant mexicain cité dans l’arrêt
 ena pourrait se voir signifier, à brève échéance, une date d’exécution à
 nte jours, tandis que trois autres pourraient se voir signifier, à brève
héance, une date d’exécution à quatre-vingt-dix jours ; et qu’il précise
 ’il « demande ... à la Cour de n’indiquer des mesures conservatoires
 ’à l’égard de ceux de ses ressortissants qui ont épuisé les recours qui
ur étaient ouverts et risquent d’être exécutés de manière imminente »
 se réserve le droit de « s’adresser ... de nouveau à la Cour au sujet
 ]autres personnes si les circonstances devaient le rendre nécessaire » ;
 70. Considérant que le Mexique prie la Cour de
   « préciser que l’obligation de prendre toutes les mesures nécessaires
   pour que l’exécution n’ait pas lieu s’applique à tous les organes com-
   pétents des Etats-Unis et à toutes les entités constitutives de ces der-
   niers, y compris toutes les branches du gouvernement ainsi que tout
   détenteur de l’autorité publique, à l’échelon des Etats ou à l’échelon
   fédéral » (les italiques sont dans l’original)

                                                                        22

  d’ordonner aux Etats-Unis d’informer la Cour des mesures qu’ils
 ront prises ;
71. Considérant que les Etats-Unis font valoir qu’il n’y a en l’espèce
 cun droit en litige, et qu’« aucune des conditions régissant l’indication
  mesures conservatoires n’est [donc] remplie » (les italiques sont dans
 riginal) ;
72. Considérant que l’exécution d’un ressortissant détenteur de droits
 nt le sens et la portée sont en cause, si elle avait lieu avant que la Cour
ait rendu son arrêt sur la demande en interprétation, « rendrait impos-
 le l’adoption de la solution demandée par [son Etat national] et por-
 ait ainsi un préjudice irréparable aux droits revendiqués par celui-ci »
 onvention de Vienne sur les relations consulaires (Paraguay c. Etats-
nis d’Amérique), mesures conservatoires, ordonnance du 9 avril 1998,
I.J. Recueil 1998, p. 257, par. 37) ;
73. Considérant qu’il ressort des informations dont la Cour dispose en
spèce que M. José Ernesto Medellín Rojas, ressortissant mexicain, doit
 e exécuté le 5 août 2008 et que d’autres ressortissants mexicains,
M. César Roberto Fierro Reyna, Rubén Ramírez Cárdenas, Hum-
rto Leal García et Roberto Moreno Ramos, risquent d’être exécutés
 ns les prochains mois ; que leur exécution porterait un préjudice irré-
 rable à tout droit dont l’interprétation du sens et de la portée est en
 estion ; que lesdits ressortissants mexicains sont susceptibles d’être exé-
tés avant que la Cour n’ait rendu son arrêt sur la demande en inter-
étation et que, en conséquence, il y a indubitablement urgence ;
74. Considérant que la Cour en conclut que les circonstances exigent
 ’elle indique des mesures conservatoires pour sauvegarder les droits du
exique, ainsi qu’il est prévu à l’article 41 de son Statut ;

                                  * *
75. Considérant que la Cour a pleinement conscience de ce que le
ouvernement fédéral des Etats-Unis a pris des mesures nombreuses,
verses et répétées en vue d’honorer les obligations internationales incom-
 nt aux Etats-Unis en vertu de l’arrêt Avena ;
76. Considérant que la Cour note que les Etats-Unis ont reconnu que,
l’un quelconque des ressortissants mexicains cités dans la demande en
dication de mesures conservatoires devait être exécuté sans avoir béné-
ié du réexamen et de la revision prescrits par l’arrêt Avena, il y aurait
olation des obligations que leur impose le droit international ; et que, en
 rticulier, l’agent des Etats-Unis a déclaré à la Cour qu’« il serait mani-
 tement contraire à l’arrêt Avena de procéder à l’exécution de la peine
 M. Medellín sans accorder à celui-ci le réexamen et la revision requis » ;

77. Considérant que la Cour note encore que les Etats-Unis ont admis
u’ils [étaient] responsables en droit international des actes de leurs enti-
 politiques », notamment « des autorités fédérales, des autorités des
ats ou des autorités locales », et que leur propre responsabilité interna-

                                                                         23

 nale serait engagée si, par suite d’actes ou d’omissions de l’une quel-
nque de ces entités politiques, ils se trouvaient dans l’incapacité de
 pecter les obligations internationales leur incombant en vertu de l’arrêt
 ena ; et que, en particulier, l’agent des Etats-Unis a reconnu devant la
our que « les Etats-Unis seraient incontestablement responsables, en
 plication du principe de l’engagement de la responsabilité de l’Etat, à
 son de faits internationalement illicites commis par les autorités d’Etats
 dérés] » ;

                                  * *
78. Considérant que la Cour estime qu’il est dans l’intérêt des deux
 rties que soit tranchée au plus vite toute divergence d’opinion ayant
 it à l’interprétation du sens et de la portée des droits et obligations qui
nt les leurs en vertu du point 9) du paragraphe 153 de l’arrêt Avena ;
 e, dès lors, il convient que la Cour veille à rendre dans les meilleurs
lais un arrêt sur la demande en interprétation ;
79. Considérant qu’une décision rendue en la présente procédure rela-
 e à la demande en indication de mesures conservatoires ne préjuge
 cune question dont la Cour aurait à connaître dans le cadre de l’exa-
en de la demande en interprétation ;

                                 * * *
80. Par ces motifs,
LA COUR,
I. Par sept voix contre cinq,
Dit qu’elle ne saurait accueillir le chef de conclusions des Etats-Unis
Amérique tendant à obtenir le rejet de la requête présentée par les
ats-Unis du Mexique ;
         me
POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
  jeva, Koroma, Abraham, Sepúlveda-Amor, Bennouna, juges ;
CONTRE : MM. Buergenthal, Owada, Tomka, Keith, Skotnikov, juges ;

II. Indique à titre provisoire les mesures conservatoires suivantes :
a) Par sept voix contre cinq,
Les Etats-Unis d’Amérique prendront toutes les mesures nécessaires
ur que MM. José Ernesto Medellín Rojas, César Roberto Fierro
yna, Rubén Ramírez Cárdenas, Humberto Leal García et Roberto
oreno Ramos ne soient pas exécutés tant que n’aura pas été rendu
rrêt sur la demande en interprétation présentée par les Etats-Unis du
exique, à moins et jusqu’à ce que ces cinq ressortissants mexicains aient
néficié du réexamen et de la revision prévus aux paragraphes 138 à 141
 l’arrêt rendu par la Cour le 31 mars 2004 dans l’affaire Avena et autres
 sortissants mexicains (Mexique c. Etats-Unis d’Amérique) ;

                                                                         24

           me
POUR : M   Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
  jeva, Koroma, Abraham, Sepúlveda-Amor, Bennouna, juges ;
CONTRE : MM. Buergenthal, Owada, Tomka, Keith, Skotnikov, juges ;

b) Par onze voix contre une,
Le Gouvernement des Etats-Unis d’Amérique portera à la connaissance
 la Cour les mesures prises en application de la présente ordonnance ;
         me
POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
  jeva, Koroma, Owada, Tomka, Abraham, Keith, Sepúlveda-Amor,
  Bennouna, Skotnikov, juges ;
CONTRE : M. Buergenthal, juge ;

III. Par onze voix contre une,
Décide que, jusqu’à ce que la Cour rende son arrêt sur la demande en
erprétation, elle demeurera saisie des questions qui font l’objet de la
ésente ordonnance.
           me
POUR : M   Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
  jeva, Koroma, Owada, Tomka, Abraham, Keith, Sepúlveda-Amor,
  Bennouna, Skotnikov, juges ;
CONTRE : M. Buergenthal, juge.


Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le seize juillet deux mille huit, en trois exemplaires, dont
n restera déposé aux archives de la Cour et les autres seront transmis
 pectivement au Gouvernement des Etats-Unis du Mexique et au Gou-
rnement des Etats-Unis d’Amérique.


                                                    Le président,
                                           (Signé) Rosalyn HIGGINS.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.



M. le juge BUERGENTHAL joint à l’ordonnance l’exposé de son opinion
sidente ; MM. les juges OWADA, TOMKA et KEITH joignent à l’ordon-
nce l’exposé de leur opinion dissidente commune ; M. le juge SKOTNIKOV
nt à l’ordonnance l’exposé de son opinion dissidente.

                                                       (Paraphé) R.H.
                                                       (Paraphé) Ph.C.




                                                                          25

